Exhibit 10.12
 
 
 

 
 
 
 
CREDIT AND SECURITY AGREEMENT
 
BY AND BETWEEN
 
SMARTHEAT INC.
 
AND
 
NORTHTECH HOLDINGS INC.
 
 

--------------------------------------------------------------------------------

July 27, 2012
 

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
      ARTICLE 1. DEFINITIONS
1
1.1
Definitions
1
1.2
Other Definitional Terms; Rules of Interpretation
4
ARTICLE 2. AMOUNT AND TERMS OF THE CREDIT FACILITY
5
2.1
Advances
5
2.2
Procedures for Requesting Advances
5
2.3
Term of Credit Facility
5
2.4
Interest
6
2.5
Fees
6
2.6
Restricted Shares
6
2.7
Payment on Non-Banking Days; Computation of Interest and Fees
7
2.8
Discretionary Nature of this Facility; Termination by the Lender
7
2.9
Voluntary Prepayment; Termination by the Borrower
7
2.10
Mandatory Prepayment
7
2.11
Use of Proceeds
7
2.12
Liability Records
7
ARTICLE 3. SECURITY INTEREST
7
3.1
Grant of Security Interest
7
3.2
Additional Collateral
8
3.3
Financing Statement
8
3.4
Setoff
8
3.5
Collateral
8
ARTICLE 4. CONDITIONS OF WILLINGNESS TO CONSIDER LENDING
8
4.1
Conditions Precedent to the Initial Advance
8
4.2
Conditions Precedent to All Advances
9
ARTICLE 5. REPRESENTATIONS AND WARRANTIES
10
5.1
Borrower Representations and Warranties
10
5.2
Lender Representations and Warranties
11
ARTICLE 6. COVENANTS
12
6.1
Budgets
12
6.2
Use of Proceeds
12
6.3
Business
12
6.4
Corporate Structure and Governance
12

 
 
i

--------------------------------------------------------------------------------

 
 
 
6.5
Books and Records; Inspection and Examination
12
6.6
Delivery of Instruments, etc.
12
6.7
Sale or Transfer of Assets; Suspension of Business Operations
12
6.8
Place of Business; Name
13
6.9
Compliance with Laws
13
6.10
Stockholder Approval
13
6.11
Further Assurances
 13 ARTICLE 7. EVENTS OF DEFAULT, RIGHTS AND REMEDIES
13
7.1
Events of Default
13
7.2
Rights and Remedies
14
7.3
Certain Notices
14
ARTICLE 8. MISCELLANEOUS
15
8.1
No Waiver; Cumulative Remedies; Compliance with Laws
15
8.2
Amendments, Etc.
15
8.3
Addresses for Notices; Requests for Accounting
15
8.4
Further Documents
15
8.5
Costs and Expenses
15
8.6
Indemnity
16
8.7
Participants
16
8.8
Execution in Counterparts; Facsimile Execution
16
8.9
Binding Effect; Assignment; Complete Agreement; Exchanging Information
16
8.10
Severability of Provisions
17
8.11
Headings
17
8.12
Governing Law
17
8.13
Mandatory Mediation
17



 
 
 


 
ii

--------------------------------------------------------------------------------

 
 
CREDIT AND SECURITY AGREEMENT
 
Dated as of July 27, 2012
 
THIS CREDIT AND SECURITY AGREEMENT (this "Agreement") is made and effective as
of July 27, 2012 by SMARTHEAT INC., a Nevada corporation (including any
successor or permitted assignee thereof, the "Borrower"), in favor of NORTHTECH
HOLDINGS INC., a British Virgin Islands business company (including any
successor, assignee or transferee thereof, the "Lender").
 
ARTICLE 1.

 
DEFINITIONS
 
1.1  Definitions.   For all purposes of this Agreement, except as otherwise
expressly provided, the following terms shall have the meanings assigned to them
in this Section or in the Section referenced after such term:
 
"Accounts" means all of the Borrower's deposit accounts (as such term is defined
in the UCC) located in the United States.
 
"AIC" has the meaning set forth in Section 4.2(b).
 
"Advance" means an advance requested by the Borrower and made by the Lender to
the Borrower in accordance with Article 2.
 
"Affiliate" or "Affiliates" means any Person controlled by, controlling or under
common control with the Borrower, including any Subsidiary of the Borrower. For
purposes of this definition, "control," when used with respect to any specified
Person, means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.
 
"Agreement" has the meaning set forth in the preamble.
 
"Availability" means the difference of (i) the Maximum Line and (ii)  the
aggregate outstanding principal balance of the Advances.
 
"Average Share Price" means the average of the opening and closing prices for
each share of the Borrower’s common stock (NASDAQ: HEAT) on a trading day, or
the average of the bid and ask prices if no share of the Borrower’s common stock
is traded on such a trading day; provided that in no event shall the Average
Share Price be lower than $1.00 or higher than $7.00.
 
"Banking Day" means a day on which the Federal Reserve Bank of New York is open
for business.
 
"Base Rate" means the rate of interest of 1.25% per month.
 
"Borrower" has the meaning set forth in the preamble.
 
"Change of Control" means the occurrence of an event by which:
 
(a)           any Person or "group" (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) is or becomes the "beneficial
owner" (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a Person will be deemed to have "beneficial ownership" of all
securities that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50% of the voting power of all classes of voting stock
of the Borrower.
 
 
-1-

--------------------------------------------------------------------------------

 
 
(b)           During any consecutive two-year period, individuals who at the
beginning of such period constituted the board of Directors of the Borrower
(together with any new Directors whose election to such board of Directors, or
whose nomination for election by the stockholders of the Borrower, was approved
by a vote of 66-2/3% of the Directors then still in office who were either
Directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the board of Directors of the Borrower then in office.
 
"Collateral" has the meaning set forth in Section 3.1.
 
"Constituent Documents" means with respect to any Person, as applicable, such
Person's certificate of incorporation, articles of incorporation, by-laws,
certificate of formation, articles of organization, limited liability company
agreement, management agreement, operating agreement, shareholder agreement,
partnership agreement or similar document or agreement governing such Person's
existence, organization or management or concerning disposition of ownership
interests of such Person or voting rights among such Person's owners.
 
"Credit Facility" means the discretionary credit facility being made available
to the Borrower by the Lender under Article II.
 
"Default Conversion Notice" has the meaning set forth in Section 7.4.
 
"Default Conversion Price" has the meaning set forth in Section 7.4.
 
"Default Period" means any period of time beginning on the first day of any
month during which an Event of Default has occurred and ending on the date the
Lender notifies the Borrower in writing that such Event of Default has been
cured or waived.
 
"Default Rate" means, with respect to an Advance, an annual interest rate equal
to 125% of the Base Rate.
 
"Director" means a director of the Borrower or any of its Subsidiaries.
 
"Deposit Account Control Agreement" means the Deposit Account Control Agreement
in substantially the form attached hereto as Exhibit C by the Borrower in favor
of the Lender of even date herewith.
 
“Equity Interest” means the ownership interests of the Borrower in any and all
of its Subsidiaries.
 
"Equity Pledge Agreement" means an Equity Pledge Agreement in form and substance
satisfactory to the Lender, pursuant to which the Borrower pledges all of its
Equity Interest in a wholly-, directly-owned Subsidiary of the Borrower in favor
of the Lender.
 
"Event of Default" has the meaning set forth in Section 7.1.
 
"Fees" mean, collectively, the fees payable to the Lender in connection with the
Credit Facility, including, without limitation, the extension fee under Section
2.3, and the origination fee and prepayment fees under Section 2.5.
 
"Funding Date" has the meaning set forth in Section 2.1.
 
 
-2-

--------------------------------------------------------------------------------

 
 
"General Intangibles" means all of the Borrower's general intangibles (as such
term is defined in the UCC) located in the United States, whether now owned or
hereafter acquired, including all corporate books and records, stock records,
the Trademark Collateral and the right to use the Borrower's name.
 
"Indemnitees" has the meaning set forth in Section 8.6.
 
"Indemnified Liabilities" has the meaning set forth in Section 8.6.
 
"Initial Maturity Date" has the meaning set forth in Section 2.3(a).
 
"Lender" has the meaning set forth in the preamble.
 
"Lien" means any security interest, mortgage, deed of trust, pledge, charge,
encumbrance, title retention agreement or analogous instrument or device.
 
"Loan Documents" means, collectively, this Agreement, the Revolving Notes, and
the Security Documents.
 
“Material Adverse Effect” means a material adverse effect on the business,
operations, affairs, financial condition, assets or properties of the Borrower
taken as a whole.
 
"Maturity Date" has the meaning set forth in Section 2.3(a).
 
"Maximum Line" means $2,000,000.
 
"Obligations" means each Revolving Note and each and every other debt, liability
and obligation of every type and description which the Borrower may now or at
any time hereafter owe to the Lender, whether such debt, liability or obligation
now exists or is hereafter created or incurred, and whether it is direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or sole, joint, several or joint and several, and
including all indebtedness of the Borrower arising under any Loan Document,
whether now in effect or hereafter entered into.
 
"Person" means any individual, corporation, partnership, joint venture, limited
liability company, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
“PRC” means the People’s Republic of China.
 
"Restricted Shares" means the shares of the Borrower’s voting common stock, par
value $0.001 per share, issued to the Lender pursuant to the provisions of this
Agreement.
 
"Revolving Note" means the Borrower's revolving promissory note, payable to the
order of the Lender in substantially the form of Exhibit B hereto and any note
or notes issued in substitution therefor.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Filings” means, collectively, the Borrower’s last annual report on Form
10-K and the Borrower’s most recently filed quarterly reports filed with the
SEC.
 
"Security Documents" means, collectively, this Agreement, the Deposit Account
Control Agreement(s), the Equity Pledge Agreements, the Trademark Pledge
Agreement and any other document delivered to the Lender from time to time to
secure the Obligations.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"Security Interest" has the meaning set forth in Section 3.1.
 
“Stock Restriction Agreement” means the Stock Restriction Agreement to be
entered into by the Lender in substantially the form attached hereto as Exhibit
D in connection with the issuance of Restricted Shares by the Borrower from time
to time to the Lender.
 
"Subsidiary" means any corporation of which more than 50% of the outstanding
shares of capital stock having general voting power under ordinary circumstances
to elect a majority of the board of Directors of such corporation, irrespective
of whether or not at the time stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency, is at the
time directly or indirectly owned by the Borrower, by the Borrower and one or
more other Subsidiaries, or by one or more other Subsidiaries.
 
"Termination Date" means the earliest of (i) the Initial Maturity Date, (ii) the
Maturity Date, (iii) the date the Borrower terminates the Credit Facility, or
(iv) the date the Lender fails to meet the applicable requirements of this
Agreement and the Security Documents and all applicable grace periods have
passed.
 
"Trademarks" means all trademarks, service marks, trade dress, logos, designs,
slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered, owned by the Borrower.
 
"Trademark Collateral" means the Borrower’s right, title and interest in and to
the following: (i) all Trademarks, including, without limitation, each Trademark
registration and application therefor, together with all extensions and renewals
thereof, and all of the goodwill of the business connected with the use of, or
symbolized by, each Trademark; (ii) all rights in the foregoing provided by
international treaties or conventions, all rights corresponding thereto
throughout the world and all other rights of any kind whatsoever of the Borrower
accruing thereunder or pertaining thereto; (iii) all rights to sue for past,
present, and future infringements of the Trademarks; and (iv) all proceeds,
including without limitation, license royalties and proceeds of infringement
suits, based on the Trademarks; and (v) all goodwill of the Borrower’s business
connected with, symbolized by or in any way related to the items set forth in
(i) through (iv) above.
 
"Trademark Office" has the meaning set forth in Section 4.2(c).
 
"Trademark Pledge Agreement" means the Trademark Pledge Agreement in form and
substance satisfactory to the Lender, pursuant to which the Borrower pledges its
Trademark Collateral in favor of the Lender.
 
"UCC" means the Uniform Commercial Code as in effect in the state in which the
Borrower is incorporated, the state designated in Section 8.12 as the state
whose laws shall govern this Agreement, or in any other state whose laws are
held to govern this Agreement or any portion hereof.
 
1.2  Other Definitional Terms; Rules of Interpretation.  The words "hereof,"
"herein" and "hereunder" and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All terms defined in the UCC and not otherwise defined herein
have the meanings assigned to them in the UCC.  References to Articles,
Sections, subsections, Exhibits, Schedules and the like, are to Articles,
Sections and subsections of, or Exhibits or Schedules attached to, this
Agreement unless otherwise expressly provided.  The words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation."  Unless the context in which used herein otherwise clearly
requires, "or" has the inclusive meaning represented by the phrase
"and/or."  Defined terms include in the singular number the plural and in the
plural number the singular.  Reference to any agreement (including the Loan
Documents), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof (and, if applicable, in accordance with the terms hereof and the
other Loan Documents), except where otherwise explicitly provided, and reference
to any promissory note includes any promissory note which is an extension or
renewal thereof or a substitute or replacement therefor.  Reference to any law,
rule, regulation, order, decree, requirement, policy, guideline, directive or
interpretation means as amended, modified, codified, replaced or reenacted, in
whole or in part, and in effect on the determination date, including rules and
regulations promulgated thereunder.
 
 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE 2.
 
AMOUNT AND TERMS OF THE CREDIT FACILITY
 
2.1  Advances.   The Lender may, in its sole discretion, from time to time make
advances to the Borrower from the date all of the conditions set forth in
Section 4.1 are satisfied (each such date of an Advance, a "Funding Date") to
the Termination Date, on the terms and subject to the conditions herein set
forth.  The Lender shall not consider any request for an Advance to the extent
the amount of the requested Advance exceeds Availability.  The Borrower's
obligation to pay the Advances shall be evidenced by the Revolving Note(s) and
shall be secured by the Collateral.  Within the limits set forth in this
Section 2.1, the Borrower may request Advances, prepay pursuant to Section 2.9
and request additional Advances.
 
2.2 Procedures for Requesting Advances.  The Borrower shall comply with the
following procedures in requesting the Advances:
 
(a) Time for Requests.  The Borrower shall request each Advance not later than
11:00 a.m., New York, New York time on the Banking Day which is the date an
Advance is to be made.  Requests may be made in writing in the form of Exhibit A
by an officer of the Borrower, specifying the date of the requested Advance and
the amount thereof, and shall be accompanied by the documents specified in
Section 4.1 and/or Section 4.2, as applicable.  Each such request shall be
effective upon receipt by the Lender.
 
(b) Amount.  Each Advance shall be in a minimum amount of $100,000, in minimum
increments of $100,000; provided that the initial Advance shall be in a minimum
amount of $400,000.
 
(c) Disbursement.  Upon fulfillment of the applicable conditions set forth in
Article 4 and the Lender's determination to make an Advance, the Lender shall
disburse the proceeds of the requested Advance by wire transfer of immediately
available funds to an account of the Borrower maintained with TD Bank, 2 Wall
Street, New York, NY unless the Lender and the Borrower shall agree in writing
to another manner of disbursement.
 
2.3 Term of Credit Facility.
 
(a) Unless terminated by the Lender at any time or by the Borrower pursuant to
Section 2.9, the Credit Facility shall remain in effect until the date that is 9
months from the Funding Date in respect of the initial Advance (the “Initial
Maturity Date”) and, thereafter, may be extended at the Borrower’s option by 30
days’ prior written notice to the Lender for up to 4 successive 9-month periods
(each such date of expiration to which the Credit Facility has been extended is
herein referred to as a "Maturity Date"), provided that each such extension
shall be subject to (i) the Lender’s approval of the applicable annual budget of
the Borrower at the time of the extension, and (ii) the payment by the Borrower
to Lender of an extension fee of 4% of the Maximum Line .
 
 
-5-

--------------------------------------------------------------------------------

 
 
(b) On the Termination Date, the entire unpaid principal balance of the
Revolving Note, and all unpaid interest accrued thereon, shall in any event be
due and payable.
 
2.4 Interest.
 
(a) Revolving Note.  The outstanding principal balance of the Revolving Note
shall bear interest at the Base Rate, compounded monthly.
 
(b) Default Interest Rate.  At any time during any Default Period, in the
Lender's sole discretion and without waiving any of its other rights and
remedies, the principal of the Advances outstanding from time to time shall bear
interest at the Default Rate, compounded monthly, effective for any periods from
time to time designated by the Lender during that Default Period.
 
(c) Interest Payment.  Any interest accrued on the Revolving Note shall be due
and payable on the last day of each calendar month and on the Termination
Date.  At the option of the Borrower, interest payment may be made in the form
of either (i) cash or (ii) such number of Restricted Shares calculated by
dividing the amount of interest due by the Average Share Price as of the due
date of such interest payment; provided that the number of Restricted Shares so
calculated shall be rounded up to the nearest whole number of shares. If the
Borrower fails to pay any interest payment on the date such payment is due, in
cash or in Restricted Shares, such payment shall be drawn down from the credit
facility and treated as an Advance.
 
2.5 Fees.
 
(a) Origination Fee.  Upon the execution and delivery of this Agreement, the
Borrower shall pay to the Lender an origination fee of 4% of the Maximum Line.
 
(b) Prepayment Fees.  If the Borrower prepays an Advance in accordance with
Section 2.9 hereof, in whole at any time, or from time to time in part, from the
proceeds of any instrument or agreement evidencing any indebtedness, prior to
either the Initial Maturity Date or any subsequent Maturity Date of the
Revolving Note related to such Advance, Borrower shall pay to Lender a
prepayment fee of 10% of the amount of the Advance that has been prepaid.
 
2.6 Restricted Shares.

 
(a) The Borrower, at its sole option, may repay Advances, pay Interest pursuant
to section 2.4, and pay Fees, in Restricted Shares of the Borrower’s common
stock.  The number of Restricted Shares to be issued shall be determined by
dividing the amount payable by the Average Share Price, provided that the number
of Restricted Shares so calculated shall be rounded up to the nearest whole
number of shares.
 
(b) In connection with any issuance of the Restricted Shares by the Borrower to
the Lender pursuant to Section 2.6(a), the Lender shall pay to the Borrower an
amount equal to the number of the Restricted Shares issued multiplied by $0.001,
subject to Section 3.4 below.  Upon their issuance, the Restricted Shares shall
be fully paid and nonassessable, free of any liens, options, encumbrances,
proxies, adverse claims, preemptive rights or restrictions other than the
restrictions set forth in the Stock Restriction Agreement.  Any issuance of the
Restricted Shares by the Borrower to the Lender pursuant to the provisions of
this Agreement shall be subject to the terms and conditions of the Stock
Restriction Agreement.
 
2.7 Payment on Non-Banking Days; Computation of Interest and Fees.
 
(a) Payment on Non-Banking Days.  Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Banking Day, such payment may
be made on the next succeeding Banking Day, and such extension of time shall in
such case be included in the computation of interest on the Advances or the Fees
hereunder, as the case may be.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(b) Computation of Interest and Fees.  Interest accruing on the outstanding
principal balance of the Advances and Fees hereunder outstanding from time to
time shall be computed on the basis of actual number of days elapsed in a year
of 360 days.
 
2.8 Discretionary Nature of this Facility; Termination by the Lender.  This
Agreement contains the terms and conditions upon which the Lender presently
expects to make Advances to the Borrower.  Each Advance shall be in the Lender's
sole discretion, and the Lender need not show that an adverse change has
occurred in the Borrower's condition, financial or otherwise, or that any of the
conditions of Article 4 have not been met, in order to refuse to make any
requested Advance or to demand payment of the Obligations.
 
2.9 Voluntary Prepayment; Termination by the Borrower.  Except as otherwise
provided herein, the Borrower may prepay the Advances in whole at any time or
from time to time in part.  The Borrower may terminate the Credit Facility at
any time if it (i) gives the Lender at least 30 days’ prior written notice and
(ii) pays the Lender any prepayment fees due in accordance with Section 2.5(b)
incurred as a result of prepaying the Advance prior to the Initial Maturity Date
or Maturity Date of the Revolving Note for such advance. Subject to termination
of the Credit Facility and payment and performance of all Obligations, the
Lender shall, at the Borrower's expense, release or terminate the Security
Interest and the Security Documents to which the Borrower is entitled by law.
 
2.10 Mandatory Prepayment.  Without notice or demand, if the sum of the
outstanding principal balance of the Advances shall at any time exceed the
Maximum Line, the Borrower shall immediately prepay the Advances to the extent
necessary to eliminate such excess.  Any payment received by the Lender under
this Section 2.10 may be applied to the Obligations, in such order and in such
amounts as the Lender, in its discretion, may from time to time determine.
 
2.11 Use of Proceeds.  The Borrower shall use the proceeds of Advances for
ordinary working capital purposes and not any other purposes, including but not
limited to, any capital expenditure or investment purposes.
 
2.12 Liability Records.  The Lender may maintain from time to time, at its
discretion, records as to the Obligations.  All entries made on any such record
shall be presumed correct until the Borrower establishes the contrary.  Upon the
Lender's demand, the Borrower will admit and certify in writing the exact
principal balance of the Obligations that the Borrower then asserts to be
outstanding.  Any billing statement or accounting rendered by the Lender shall
be conclusive and fully binding on the Borrower unless the Borrower gives the
Lender specific written notice of exception within 30 days after receipt.
 
ARTICLE 3.

 
SECURITY INTEREST
 
3.1 Grant of Security Interest.  The Borrower hereby pledges, assigns and grants
to the Lender an absolute, present, unconditional, continuing first priority
security interest (the "Security Interest") in the Borrower’s entire right,
title and interest in and to the following property and rights (the
"Collateral"), as security for the payment and performance of the Obligations:
 
(a) all of the Borrower’s Accounts located in the United States; all of the
Borrower’s General Intangibles located in the United States;
 
(b) all of the Borrower’s Trademark Collateral located in the People’s Republic
of China; and
 
 
-7-

--------------------------------------------------------------------------------

 
 
(c) 35% of Borrower’s Equity Interest in each of its wholly-, directly-owned
Subsidiaries.
 
3.2 Additional Collateral.  The Lender may demand additional collateral if the
Lender reasonably believes that the Collateral has declined in value or
otherwise has reason to believe that the Collateral is insufficient to secure
the Obligations.
 
3.3 Financing Statement.  The Borrower authorizes the Lender to file from time
to time where permitted by law, such financing statements against the Collateral
described as "all personal property" as the Lender deems necessary or useful to
perfect the Security Interest.  A carbon, photographic or other reproduction of
this Agreement or of any financing statements signed by the Borrower is
sufficient as a financing statement and may be filed as a financing statement in
any state to perfect the security interests granted hereby.
 
3.4 Setoff.  The Lender may at any time or from time to time, at its sole
discretion and without demand and without notice to anyone, setoff any liability
owed to the Borrower by the Lender, whether or not due, against any Obligation,
whether or not due.
 
3.5 Collateral.  This Agreement does not contemplate a sale of accounts,
contract rights or chattel paper, and, as provided by law, the Borrower is
entitled to any surplus and shall remain liable for any deficiency.  The
Lender's duty of care with respect to Collateral in its possession (as imposed
by law) shall be deemed fulfilled if it exercises reasonable care in physically
keeping such Collateral, or in the case of Collateral in the custody or
possession of a bailee or other third person, exercises reasonable care in the
selection of the bailee or other third person, and the Lender need not otherwise
preserve, protect, insure or care for any Collateral.  The Lender shall not be
obligated to preserve any rights the Borrower may have against prior parties, to
realize on the Collateral at all or in any particular manner or order or to
apply any cash proceeds of the Collateral in any particular order of
application.
 
ARTICLE 4.

 
CONDITIONS OF WILLINGNESS TO CONSIDER LENDING
 
4.1 Conditions Precedent to the Initial Advance.  The Lender's willingness to
consider making the initial Advance shall be subject to the condition precedent
that the Lender shall have received all of the following, each in form and
substance satisfactory to the Lender:
 
(a) This Agreement, properly executed by the Borrower;
 
(b) The Revolving Note, properly executed by the Borrower;
 
(c) Deposit Account Control Agreement(s), properly executed by the Borrower and
each bank at which the Borrower maintains deposit accounts;
 
(d) The Borrower’s financial budget for the 12-month period from the initial
Advance to the satisfaction of the Lender;
 
(e) Current searches of appropriate filing offices showing that (i) no Liens
have been filed and remain in effect against the Collateral in the United
States, (ii) the Borrower has duly filed in  the State of Nevada (A) all
financing statements necessary to perfect the security interests in the
Borrower’s Accounts and the Borrower’s General Intangibles, and (B) a financing
statement recording the Security Interest in 35% of the Borrower’s Equity
Interests in each of its wholly-, directly-owned Subsidiaries, to the extent the
Security Interest is capable of being perfected by such filing;
 
 
-8-

--------------------------------------------------------------------------------

 
 
(f) A certificate of the Borrower's Secretary or Assistant Secretary certifying
that attached to such certificate are (i) the resolutions of the Borrower's
Directors, authorizing the execution, delivery and performance of the Loan
Documents, (ii) true, correct and complete copies of the Borrower's Constituent
Documents, and (iii) examples of the signatures of the Borrower's officers
authorized to execute and deliver the Loan Documents and other instruments,
agreements and certificates, including Advance requests, on the Borrower's
behalf;
 
(g) An opinion of counsel to the Borrower, Newman & Morrison LLP, addressed to
the Lender;
 
(h) A fairness opinion, addressed to the Lender;
 
(i) The documents set forth in Section 4.2 below; and
 
(j) Such other documents as the Lender in its sole discretion may require.
 
4.2 Conditions Precedent to All Advances.  The Lender's willingness to consider
making any Advance shall be subject to the condition precedent that the Lender
shall have received all of the following, each in form and substance
satisfactory to the Lender; provided that (b) and (c) shall not be required in
connection with the initial Advance:
 
(a) A certificate of the Borrower’s President certifying as to (i) the
representations and warranties set forth in Article 5 being true and correct as
of the Funding Date and no event has occurred and is continuing, or would result
from such Advance which constitutes an Event of Default, and (ii) the intended
purpose for the Advance;
 
(b) Evidence to the satisfaction of the Lender that the Security Interest in 35%
of the Borrower’s Equity Interest in each of its wholly-, directly-owned
Subsidiaries have been perfected in all applicable jurisdictions by (i) filing
of an Equity Pledge Agreement and other relevant documents in respect of each
such Subsidiary in the PRC with the relevant branch of the State Administration
for Industry and Commerce (the “AIC”) and (ii) filing of a notarial deed and
other relevant documents with the relevant Trade Register in Germany.
 
(c) Evidence to the satisfaction of the Lender that the Security Interest in the
Trademark Collateral has been perfected by filing of the Trademark Pledge
Agreement and other relevant documents with the Trademark Office of the AIC (the
“Trademark Office”) in the PRC.
 
(d) An opinion of counsel to the Borrower as to the due authorization and valid
issuance of the Restricted Shares by the Borrower in connection with an Advance,
if applicable;
 
(e) Payment of the expenses incurred by the Lender through such date and
required to be paid by the Borrower under Section 8.5, including all legal
expenses incurred;
 
(f) In the event of an Advance of in excess of $500,000, a certificate of the
Borrower's Secretary or Assistant Secretary certifying that attached to such
certificate is the resolutions of the Borrower's Directors, authorizing the
request for such Advance; and
 
(g) Such other documents as the Lender in its sole discretion may require.
 
ARTICLE 5.

 
REPRESENTATIONS AND WARRANTIES
 
5.1 Borrower Representations and Warranties.  The Borrower represents and
warrants to the Lender as follows:
 
 
-9-

--------------------------------------------------------------------------------

 
 
(a) Organization and Standing.  The Borrower is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
is duly licensed or qualified to transact business and is in good standing in
all jurisdictions where the character of the property owned or leased or the
nature of the business transacted by it makes such licensing or qualification
necessary.  The Borrower has all requisite power and authority to conduct its
business, to own its properties and to execute and deliver, and to perform all
of its obligations under the Loan Documents.
 
(b) Authorization; No Conflict.  The execution, delivery and performance by the
Borrower of the Loan Documents and the borrowings from time to time hereunder
have been duly authorized by all necessary corporate action and do not and will
not (i) require any consent or approval of the Borrower's stockholders, other
than any stockholder approval required by applicable NASDAQ rules in connection
with any issuances of the Restricted Shares hereunder; (ii) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, of the United States or the PRC, except with respect
to any filings as may otherwise be required in the PRC and Germany with the AIC
and the German Trade Register with respect to the Subsidiaries and with the
Trademark Office with respect to the Trademark Collateral, or any third party,
except such authorization, consent, approval, registration, declaration, filing
or notice as has been obtained, accomplished or given prior to the date hereof;
(iii) violate any provision of any law, rule or regulation (including
Regulation X of the Board of Governors of the Federal Reserve System) or of any
order, writ, injunction or decree presently in effect having applicability to
the Borrower or of the Borrower's Constituent Documents; (iv) result in a breach
of or constitute a default under any indenture or loan or credit agreement or
any other material agreement, with the exception of Borrower’s listing agreement
with NASDAQ, lease or instrument to which the Borrower is a party or by which it
or its properties may be bound or affected; or (v) result in, or require, the
creation or imposition of any Lien (other than the Security Interest) upon or
with respect to any of the properties now owned or hereafter acquired by the
Borrower.
 
(c) Legal Agreements.  This Agreement constitutes and, the other Loan Documents
to which the Borrower is a party constitute (or will constitute when executed
and delivered) the legal, valid and binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as such enforceability may be limited by (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally; (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); or (iii) laws of jurisdictions not including the State of New
York or the federal laws of the United States.
 
(d) Issuance of Shares.  The Restricted Shares that may be issued at the option
of the Borrower pursuant to the terms hereof  have been duly authorized, and
when issued and delivered in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable, free of any liens, options, encumbrances,
proxies, adverse claims, or preemptive rights.
 
(e) Subsidiaries.  Except as set forth in Schedule 5.1(e) hereto, the Borrower
has no Subsidiaries.
 
(f) Titles and Liens.  The Borrower has good and absolute title to all
Collateral free and clear of all Liens.
 
(g) Adequacy of Disclosure.  Schedule 5.1(g) sets forth a list of the Borrower’s
Trademarks and all locations of all Collateral located and maintained in the
United States. Except as has been previously disclosed to Lender, there are no
actions at law, suit in equity or other proceedings in any court or by or before
any other governmental or public authority or agency, or any arbitrator or
arbitrator panel pending or threatened against Borrower that, either
individually or in the aggregate, reasonably could be expected to have a
Material Adverse Effect.  All financial and other information provided to the
Lender by or on behalf of the Borrower in connection with the Borrower's request
for the credit facilities contemplated hereby is true and accurate in all
material respects as at its date or (if appropriate) as of the date (if any) at
which it is stated to be given, and it has not omitted to supply any information
which, if disclosed, might make the information supplied untrue or misleading in
any material respect.  None of the SEC Filings contains any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which they are or were made. The financial statements of the Company (together
with the related notes) included in the SEC Filings comply in all material
respects with the requirements of the Securities Act of 1933, as amended and the
Securities Exchange Act of 1934, as amended, and fairly represent in all
material respects the financial condition of the Company as of the dates
indicated.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(h) Financing Statements.  The Borrower has provided to the Lender signed
financing statements requested by the Lender and has authorized the filing of
financing statements to record or perfect the Security Interest and the other
security interests created by the Security Documents.  When such financing
statements are filed in the offices noted therein, the Lender will have a valid
and perfected Security Interest in all Collateral to the extent such Security
Interest is capable of being perfected by filing financing statements in the
jurisdictions in which such offices are located.
 
5.2 Lender Representations and Warranties.  The Lender represents and warrants
to the Borrower as follows:
 
(a) Organization and Standing.  The Lender is a corporation duly organized,
validly existing and in good standing under the laws of the British Virgin
Islands and is duly licensed or qualified to transact business and is in good
standing in all jurisdictions where the character of the property owned or
leased or the nature of the business transacted by it makes such licensing or
qualification necessary.  The Lender has all requisite power and authority to
execute and deliver, and to perform all of its obligations under the Loan
Documents.
 
(b) Authorization.  The execution, delivery and performance by the Lender of the
Loan Documents and the Advances from time to time hereunder have been duly
authorized by all necessary corporate action and do not and will not (i) require
any consent or approval of the Lender's stockholders; and (ii) require any
authorization, consent or approval by, or registration, declaration or filing
with, or notice to, any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, or any third party, except such
authorization, consent, approval, registration, declaration, filing or notice as
has been obtained, accomplished or given prior to the date hereof.
 
(c) Legal Agreements.  This Agreement constitutes and, the other Loan Documents
to which the Lender is a party constitute (or will constitute when executed and
delivered) the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms.
 
ARTICLE 6.

 
COVENANTS
 
So long as the Obligations shall remain unpaid, or the Credit Facility shall
remain outstanding, the Borrower will comply with the following requirements,
unless the Lender shall otherwise consent in writing, except with respect to
compliance with sections 6.3, 6.4, and 6.7, which shall be subject to the Board
of Directors duty to manage the business and affairs of the Borrower in
accordance with their fiduciary duties:
 
 
-11-

--------------------------------------------------------------------------------

 
 
6.1 Budgets.  The Borrower will deliver, or cause to be delivered, to the Lender
for its approval (i) at least 30 days before the beginning of each fiscal year
of the Borrower, an annual financial budget for each month of such year for
approval by the Lender, and (ii) in the event of any special project, a budget
for such project, which budgets shall set forth in reasonable detail the
Borrower's good faith projections and underlying assumptions, and be accompanied
by such supporting schedules and information as the Lender may in its discretion
require.
 
6.2 Use of Proceeds.  The Borrower will use the proceeds of the Advances only
for working capital purposes in its ordinary course of business consistent with
past practice, and not for capital expenditure or investment purposes.
 
6.3 Business.  The Borrower shall carry on its business in the ordinary course
consistent with past practice and shall not effect or cause to be effected any
material change in the management or operations of its Subsidiaries.
 
6.4 Corporate Structure and Governance.  The Borrower shall maintain and cause
to be maintained the current legal structure of the Borrower and its
Subsidiaries.  The Borrower shall procure that not more than a majority of the
Directors currently serving on any of the boards of Directors of the Borrower or
its Subsidiaries cease for any reason to constitute a majority of the relevant
board of Directors then in office.  The Borrower agrees that a representative of
the Lender shall be invited to attend regularly scheduled and special meetings
of the boards of Directors of the Borrower and its Subsidiaries, which
representative shall have no voting rights at any such meeting.
 
6.5 Books and Records; Inspection and Examination.  The Borrower will keep
accurate books of record and account for itself pertaining to the Collateral and
pertaining to the Borrower's business and financial condition and such other
matters as the Lender may from time to time request and, upon the Lender's
request, will permit any officer, employee, attorney or accountant for the
Lender to audit, review, make extracts from or copy any and all company and
financial books and records of the Borrower at all times during ordinary
business hours and as often as may reasonably be desired, and to discuss the
Borrower's affairs with any of its Directors, officers, employees or agents.
 
6.6 Delivery of Instruments, etc.  Upon request by the Lender, the Borrower will
promptly deliver to the Lender in pledge all instruments, documents and chattel
paper constituting Collateral, duly endorsed or assigned by the Borrower.
 
6.7 Sale or Transfer of Assets; Suspension of Business Operations.  The Borrower
will not sell, lease, assign, transfer or otherwise dispose of (i) the Equity
Interest of any Subsidiary, (ii) all or a substantial part of its assets, or
(iii) any Collateral or any interest therein (whether in one transaction or in a
series of transactions) to any other Person other than in the ordinary course of
business and will not liquidate, dissolve or suspend business operations.  The
Borrower will not transfer any part of its ownership interest in any Trademark
and will not permit any agreement under which it has licensed any Trademark to
lapse, except that the Borrower may transfer such rights or permit such
agreements to lapse if it shall have reasonably determined that the applicable
Trademark is no longer useful in its business.  If the Borrower transfers any
Trademark for value, the Borrower will pay over the proceeds to the Lender for
application to the Obligations.  The Borrower will not license any other Person
to use any of the Borrower's Trademarks, except that the Borrower may grant
licenses in the ordinary course of its business.
 
6.8 Place of Business; Name.  The Borrower will not transfer its chief executive
office  or principal place of business, or move, relocate, close or sell any
business location.  The Borrower will not permit any tangible Collateral or any
records pertaining to the Collateral to be located in any state or area in
which, in the event of such location, a financing statement covering such
Collateral would be required to be, but has not in fact been, filed in order to
perfect the Security Interest.  The Borrower will not change its name or
jurisdiction of organization.
 
 
-12-

--------------------------------------------------------------------------------

 
 
6.9 Compliance with Laws.  The Borrower will (i) comply with the requirements of
applicable laws and regulations, the non-compliance with which would materially
and adversely affect its business or its financial condition and (ii) use and
keep the Collateral, and require that others use and keep the Collateral, only
for lawful purposes, without violation of any federal, state or local law,
statute or ordinance.
 
6.10 Stockholder Approval.  The Borrower agrees that it will submit this
Agreement to its stockholders for approval in its proxy solicitation for
Borrower’s next annual meeting of stockholders, to be held no later than nine
months after the Initial Advance.
 
6.11 Further Assurances.  The Borrower agrees that it will, at its sole expense,
assist and fully cooperate in the execution or procurement of any further
necessary assurance of title and the Security Interest in the Collateral, or any
registrations or applications thereof, and at any time, upon the reasonable
request of the Lender, shall execute, and deliver any and all papers that may be
necessary or desirable to perfect the title, and obtain and continue the
Security Interest, to the Collateral in the Lender.  Without limiting the
generality of the foregoing, the Borrower agrees to complete the recordations
and filings with the relevant governmental authorities of the Equity Pledge
Agreements and trademark pledge agreement in all applicable foreign
jurisdictions as soon as practicable but in any event within 60 days after the
date hereof, as necessary to perfect the Security Interest in the Borrower’s
Equity Interests in its wholly-, directly-owned Subsidiaries and the Trademark
Collateral located outside the United States.
 
7

 
EVENTS OF DEFAULT, RIGHTS AND REMEDIES
 
7.1 Events of Default.  "Event of Default," wherever used herein, means any one
of the following events:
 
(a) Default in the payment of the Obligations on demand or on any portion of the
Obligations that otherwise becomes due and payable;
 
(b) Default in the performance, or breach, of any covenant or agreement of the
Borrower contained in this Agreement;
 
(c) A Change of Control shall occur;
 
(d) The Borrower or any of its Subsidiaries shall be or become insolvent, or
admit in writing its inability to pay its or his debts as they mature, or make
an assignment for the benefit of creditors; or the Borrower or any of its
Subsidiaries shall apply for or consent to the appointment of any receiver,
trustee, or similar officer for it or for all or any substantial part of its
property; or such receiver, trustee or similar officer shall be appointed
without the application or consent of the Borrower or such Subsidiary, as the
case may be; or the Borrower or any of its Subsidiaries shall institute (by
petition, application, answer, consent or otherwise) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to it under the laws of any jurisdiction; or any
such proceeding shall be instituted (by petition, application or otherwise)
against the Borrower or any such Subsidiary; or any judgment, writ, warrant of
attachment or execution or similar process shall be issued or levied against a
substantial part of the property of the Borrower or any such Subsidiary;
 
(e) A petition shall be filed by or against the Borrower under the United States
Bankruptcy Code naming the Borrower as debtor;
 
(f) Any representation or warranty made by the Borrower in this Agreement, or by
the Borrower (or any of its officers) in any agreement, certificate, instrument
or other statement contemplated by or made or delivered pursuant to or in
connection with this Agreement shall prove to have been incorrect in any
material respect when deemed to be effective;
 
 
-13-

--------------------------------------------------------------------------------

 
 
(g) An event of default shall occur under any Security Document;
 
(h) The Borrower shall liquidate, dissolve, terminate or suspend its business
operations or otherwise fail to operate its business in the ordinary course, or
sell or attempt to sell all or substantially all of its assets, without the
Lender's prior written consent;
 
(i) Any event or circumstance with respect to the Borrower shall occur such that
the Lender shall believe in good faith that the prospect of payment of all or
any part of the Obligations or the performance by the Borrower under the Loan
Documents is impaired or any Material Adverse Effect shall occur;
 
(j) Any breach, default or event of default by or attributable to any Affiliate
under any agreement between such Affiliate and the Lender shall occur; or
 
(k) The Borrower’s stockholders do not approve this Agreement at the Borrower’s
next annual meeting by the requisite vote required to approve such proposal.
 
7.2 Rights and Remedies.  During any Default Period, the Lender may exercise any
or all of the following rights and remedies:
 
(l) the Lender may, by notice to the Borrower, declare the Obligations to be
forthwith due and payable, whereupon all Obligations shall become and be
forthwith due and payable, without presentment, notice of dishonor, protest or
further notice of any kind, all of which the Borrower hereby expressly waives
 
(m) the Lender may, without notice to the Borrower and without further action,
apply any and all money owing by the Lender to the Borrower to the payment of
the Obligations;
 
(n) the Lender may exercise and enforce any and all rights and remedies
available upon default to a secured party under the UCC, including the right to
take possession of Collateral, or any evidence thereof, proceeding without
judicial process or by judicial process (without a prior hearing or notice
thereof, which the Borrower hereby expressly waives) and the right to sell,
lease or otherwise dispose of any or all of the Collateral (with or without
giving any warranties as to the Collateral, title to the Collateral or similar
warranties), and, in connection therewith, the Borrower will on demand assemble
the Collateral and make it available to the Lender at a place to be designated
by the Lender which is reasonably convenient to both parties;
 
(o) the Lender may exercise and enforce its rights and remedies under the Loan
Documents; and
 
(p) the Lender may exercise any other rights and remedies available to it by law
or agreement.
 
Notwithstanding the foregoing, upon the occurrence of an Event of Default
described in subsections (d) or (e) of Section 7.1, the Obligations shall be
immediately due and payable automatically without presentment, demand, protest
or notice of any kind.
 
7.3 Certain Notices.  If notice to the Borrower of any intended disposition of
Collateral or any other intended action is required by law in a particular
instance, such notice shall be deemed commercially reasonable if given (in the
manner specified in Section 8.3) at least 10 calendar days before the date of
intended disposition or other action.
 
 
-14-

--------------------------------------------------------------------------------

 
 
8
 
MISCELLANEOUS
 
8.1 No Waiver; Cumulative Remedies; Compliance with Laws.  No failure or delay
by the Lender in exercising any right, power or remedy under the Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy under the Loan
Documents.  The remedies provided in the Loan Documents are cumulative and not
exclusive of any remedies provided by law.  The Lender may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and such compliance will not be considered adversely to affect
the commercial reasonableness of any sale of the Collateral.
 
8.2 Amendments, Etc.  No amendment, modification, termination or waiver of any
provision of any Loan Document or consent to any departure by the Borrower
therefrom or any release of a Security Interest shall be effective unless the
same shall be in writing and signed by the Lender, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.  No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances.
 
8.3 Addresses for Notices; Requests for Accounting.  Except as otherwise
expressly provided herein, all notices, requests, demands and other
communications provided for under the Loan Documents shall be in writing and
shall be (a) personally delivered, (b) sent by first class United States mail,
(c) sent by overnight courier of national reputation, or (d) transmitted by
telecopy, in each case addressed or telecopied to the party to whom notice is
being given at its address or telecopier number as set forth below next to its
signature or, as to each party, at such other address or telecopier number as
may hereafter be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section.  All such notices,
requests, demands and other communications shall be deemed to have been given on
(a) the date received if personally delivered, (b) when deposited in the mail if
delivered by mail, (c) the date sent if sent by overnight courier, or (d) the
date of transmission if delivered by telecopy, except that notices or requests
to the Lender pursuant to any of the provisions of Article II shall not be
effective until received by the Lender.  All requests under Section 9-210 of the
UCC (i) shall be made in a writing signed by a person authorized under
Section 2.2(a), (ii) shall be personally delivered, sent by registered or
certified mail, return receipt requested, or by overnight courier of national
reputation (iii) shall be deemed to be sent when received by the Lender and
(iv) shall otherwise comply with the requirements of Section 9-210 of the
UCC.  The Borrower requests that the Lender respond to all such requests which
on their face appear to come from an authorized individual and releases the
Lender from any liability for so responding.  The Borrower shall pay Lender the
maximum amount allowed by law for responding to such requests.
 
8.4 Further Documents.  The Borrower will from time to time execute and deliver
or endorse any and all instruments, documents, conveyances, assignments,
security agreements, financing statements, control agreements and other
agreements and writings that the Lender may reasonably request in order to
secure, protect, perfect or enforce the Security Interest or the Lender's rights
under the Loan Documents (but any failure to request or assure that the Borrower
executes, delivers or endorses any such item shall not affect or impair the
validity, sufficiency or enforceability of the Loan Documents and the Security
Interest, regardless of whether any such item was or was not executed, delivered
or endorsed in a similar context or on a prior occasion).
 
8.5 Costs and Expenses.  The Borrower shall pay on demand all costs and
expenses, including reasonable attorneys' fees, incurred by the Lender in
connection with the Obligations, this Agreement, the Loan Documents, and any
other document or agreement related hereto or thereto, and the transactions
contemplated hereby, including all such costs, expenses and fees incurred in
connection with the negotiation, preparation, execution, amendment,
administration, performance, collection and enforcement of the Obligations and
all such documents and agreements and the creation, perfection, protection,
satisfaction, foreclosure or enforcement of the Security Interest.
 
 
-15-

--------------------------------------------------------------------------------

 
 
8.6 Indemnity.  In addition to the payment of expenses pursuant to Section 8.6,
the Borrower shall indemnify, defend and hold harmless the Lender, and any of
its participants, parent corporations, subsidiary corporations, affiliated
corporations, successor corporations, and all present and future officers,
directors, employees, attorneys and agents of the foregoing (the "Indemnitees")
from and against any of the following (collectively, "Indemnified Liabilities"):
 
(q) any and all transfer taxes, documentary taxes, assessments or charges made
by any governmental authority by reason of the execution and delivery of the
Loan Documents or the making of the Advances; and
 
(r) any and all other liabilities, losses, damages, penalties, judgments, suits,
claims, costs and expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel) in connection with the foregoing
and any other investigative, administrative or judicial proceedings, whether or
not such Indemnitee shall be designated a party thereto, which may be imposed
on, incurred by or asserted against any such Indemnitee, in any manner related
to or arising out of or in connection with the making of the Advances and the
Loan Documents or the use or intended use of the proceeds of the Advances.
 
If any investigative, judicial or administrative proceeding arising from any of
the foregoing is brought against any Indemnitee, upon such Indemnitee's request,
the Borrower, or counsel designated by the Borrower and satisfactory to the
Indemnitee, will resist and defend such action, suit or proceeding to the extent
and in the manner directed by the Indemnitee, at the Borrower's sole cost and
expense.  Each Indemnitee will use its best efforts to cooperate in the defense
of any such action, suit or proceeding.  If the foregoing undertaking to
indemnify, defend and hold harmless may be held to be unenforceable because it
violates any law or public policy, the Borrower shall nevertheless make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  The Borrower's
obligation under this Section 8.6 shall survive the termination of this
Agreement and the discharge of the Borrower's other obligations hereunder.
 
8.7 Participants.  The Lender and its participants, if any, are not partners or
joint venturers, and the Lender shall not have any liability or responsibility
for any obligation, act or omission of any of its participants.  All rights and
powers specifically conferred upon the Lender may be transferred or delegated to
any of the Lender's participants, successors or assigns.
 
8.8 Execution in Counterparts; Facsimile Execution.  This Agreement and other
Loan Documents may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same
instrument.  Delivery of an executed counterpart of this Agreement by facsimile
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.  Any party delivering an executed counterpart of this Agreement
by facsimile also shall deliver an original executed counterpart of this
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Agreement.
 
8.9 Binding Effect; Assignment; Complete Agreement; Exchanging Information.  The
Loan Documents shall be binding upon and inure to the benefit of the Borrower
and the Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights thereunder or any
interest therein without the Lender's prior written consent.  To the extent
permitted by law, the Borrower waives and will not assert against any assignee
any claims, defenses or set-offs which the Borrower could assert against the
Lender.  This Agreement shall also bind all Persons who become a party to this
Agreement as a borrower.  This Agreement, together with the Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof.  Without limiting the Lender's right to share information
regarding the Borrower and its Affiliates with the Lender's participants,
accountants, lawyers and other advisors, the Lender, and all of its direct and
indirect subsidiaries, may exchange any and all information they may have in
their possession regarding the Borrower and its Affiliates, and the Borrower
waives any right of confidentiality it may have with respect to such exchange of
such information.
 
 
-16-

--------------------------------------------------------------------------------

 
 
8.10 Severability of Provisions.  Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof.
 
8.11 Headings.  Article, Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
 
8.12 Governing Law.  The Loan Documents shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
New York.
 
8.13 Mandatory Mediation.  This Agreement and the Loan Documents shall be
governed by procedures other than litigation for settling all claims and
disputes under the method set forth below:
 
(s) The parties hereto agree to attempt in good faith to settle any dispute
arising under or relating to this agreement by mediation before the Hong Kong
International Arbitration Centre (HKIAC) under the then-current version
of HKIAC's Commercial Mediation Rules.
 
(t) In any mediation pursuant to Section 8.13(a):
 
(i)           the place of mediation shall be Hong Kong;
 
(ii)           three mediators shall be appointed, one each by the Lender and
the Borrower, and one who shall be a New York-licensed attorney (the
“chairperson”) by both parties’ mutual agreement;
 
(iii)           the mediators shall be proficient in the English language, and
the chairperson shall be an attorney licensed to practice law in the State of
New York.
 
(u) If the mediation is abandoned by the mediator or is otherwise concluded
without the dispute being resolved, the parties may, at their option refer the
dispute to arbitration at HKIAC in accordance with its then-current
International Arbitration Rules.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.
 
 
 
-17-

--------------------------------------------------------------------------------

 
 
 
 
SMARTHEAT INC.
 
 
By /s/ Oliver Bialowons
Name: Oliver Bialowons
Title: President
NORTHTECH HOLDINGS INC.
 
By /s/ Jun Wang
Name: Jun Wang
Title:  Director
   
Address:
1802 North Carson Street, Suite 212
Carson City, Nevada 89701
Attention: President
e-mail: oliverbialowons@aol.com
 

 
 
 
-18-

--------------------------------------------------------------------------------

 
 
 
 
Table of Exhibits and Schedules
 
Exhibit A
Form of Notice of Borrowing
Exhibit B
Form of Revolving Note
Exhibit C
Form of Deposit Account Control Agreement
Exhibit D
Form of Stock Restriction Agreement
Schedule 5.1(e)
Subsidiaries
Schedule 5.1(g)
Trademarks; Locations of Collateral



 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A to Credit and Security Agreement


Notice of Borrowing


______________, ____
 
TO:
Northtech Holdings Inc.

 
 
______________________________

 
 
______________________________

 
 
______________________________

 
 
Telecopier:  ____________________

 
 
Attention: ______________________

 
We refer to that certain Credit and Security Agreement dated as of ________,
_______ (as amended or modified to date, the "Credit Agreement") by and between
SmartHeat Inc. and Northtech Holdings Inc.  Capitalized terms used herein but
not otherwise defined shall have the same meanings assigned to them in the
Credit Agreement.
 
Pursuant to Section 2.2(a) of the Credit Agreement, we hereby request or confirm
our request for an Advance on the date, of the type(s) and in the amount(s)
specified below.
 
Amount of Borrowing
Funding Date
$
 



 


 
SMARTHEAT INC.






By:                                                                 
           Name
           Title


 
Exhibit A

--------------------------------------------------------------------------------

 


Exhibit B to Credit and Security Agreement
 
Revolving Note
 
$_________________ New York, New York
 
 ______________, 2012
 
For value received, the undersigned, SmartHeat Inc., a Nevada corporation (the
"Borrower"), hereby promises to pay on ______________, to the order of Northtech
Holdings Inc., a British Virgin Islands business company (the "Lender"), at any
other place designated at any time by the holder hereof, in lawful money of the
United States of America and in immediately available funds, the aggregate
unpaid principal amount of all advances ("Advances") made by the Lender to the
Borrowers in accordance with the terms and conditions of the Credit and Security
Agreement dated ___________, 2012 (as the same may hereafter be amended,
supplemented or restated from time to time, the "Credit Agreement") by and
between the Borrower and the Lender, up to a maximum principal amount of
______________________($_________________) ("Principal Sum"), or so much thereof
as may be advanced or re-advanced and remains unpaid, together with interest on
the principal amount hereunder remaining unpaid from time to time.  The unpaid
Principal Sum, together with interest thereon at the rate or rates provided in
the Credit Agreement, shall be payable as set forth in the Credit
Agreement.  This Note may be prepaid only in accordance with the Credit
Agreement.
 
The fact that the balance hereunder may be reduced to zero from time to time
pursuant to the Credit Agreement will not affect the continuing validity of this
Note or the Credit Agreement, and the balance may be increased to the Principal
Sum after any such reduction to zero.
 
This Note is issued pursuant, and is subject, to the Credit Agreement, which
provides, among other things, for acceleration hereof.
 
This Note is secured, among other things, pursuant to the Credit Agreement and
the Security Documents as therein defined, and may now or hereafter be secured
by one or more other security agreements, mortgages, deeds of trust, assignments
or other instruments or agreements.
 
The Borrower hereby agrees to pay all costs of collection, including attorneys'
fees and legal expenses in the event this Note is not paid when due, whether or
not legal proceedings are commenced.
 
Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.
 
SMARTHEAT INC.




By                                                               
President
 
 
Exhibit B

--------------------------------------------------------------------------------

 

 
Exhibit C to Credit and Security Agreement
 
Deposit Account Control Agreement
 


 
Exhibit C

--------------------------------------------------------------------------------

 
 
Exhibit D to Credit and Security Agreement
 
Stock Restriction Agreement
 
 
Exhibit D

--------------------------------------------------------------------------------

 
 
Exhibit E to Credit and Security Agreement
 
Equity Pledge Agreement
 
 
 
Exhibit E

--------------------------------------------------------------------------------

 
 
Schedule 5.1(e) to Credit and Security Agreement
 
Subsidiaries
 
Subsidiary Name
 
Jurisdiction of Incorporation
 
Percentage Owned
SmartHeat Taiyu (Shenyang) Energy Technology Co., Ltd.
 
People’s Republic of China
 
100%
 
    * SmartHeat (Shenyang) Heat Pump Technology Co., Ltd.
 
People’s Republic of China
 
95%
 
SanDeKe Co., Ltd.
 
People’s Republic of China
 
100%
 
SmartHeat Siping Beifang Energy Technology Co., Ltd.
 
People’s Republic of China
 
100%
 
SmartHeat Deutschland GmbH
 
Germany
 
100%
 
SmartHeat (China) Investment Co., Ltd.
 
People’s Republic of China
 
100%
 
    * SmartHeat (Shenyang) Energy Equipment Co., Ltd.
 
People’s Republic of China
 
100%
 
SmartHeat (Shanghai) Trading Co., Ltd.
 
People’s Republic of China
 
100%
 
Beijing SmartHeat Jinhui Energy Technology Co., Ltd.
 
People’s Republic of China
 
52%
 
Hohhot Ruicheng Technology Co., Ltd.
 
People’s Republic of China
 
51%
 
Urumqi Xinrui Science & Tech. Co., Ltd.
 
People’s Republic of China
     



*           Indicates subsidiary of a subsidiary.
 
 
Exhibit 5.1 (e)

--------------------------------------------------------------------------------

 
 
 
 
Schedule 5.1(g) to Credit and Security Agreement
 
Trademarks, Locations of Collateral
 
Trademarks
 
Borrower’s Trademark Collateral is located in the People’s Republic of China
 
Locations of Collateral
 
Borrower’s Deposit Accounts in the United States are located in New York
 
Borrower’s Accounts and General Intangibles in the United States, to the extent
they exist, are located in Nevada or New York
 


 
Exhibit 5.1 (g)

--------------------------------------------------------------------------------

 
 